Citation Nr: 1335241	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-31 360A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic nephropathy.  

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Appeals Management Center Resource Unit in Bay Pines, Florida.  This matter has since been transferred to the jurisdiction of the Chicago, Illinois, Regional Office (RO).  

By the July 2012 rating decision, the Appeals Management Center (AMC) awarded service connection for upper extremity peripheral neuropathy and included it with the diabetes rating.

By a May 2013 decision, the Board denied a disability rating in excess of 20 percent for the service-connected diabetes mellitus, and further denied higher disability ratings for diabetic complications in the form of hyperalgesic peripheral sensory polyneuropathy of the right and left lower extremities for the period prior to February 8, 2010.  The Board determined that the Veteran's hyperalgesic peripheral sensory polyneuropathy of the lower extremities was 30 percent disabling, effective February 8, 2010, and denied evaluations in excess of 30 percent for the period on and after February 8, 2010.  The Board determined that certain complications arising from the Veteran's service-connected diabetes mellitus, to include diabetic nephropathy and peripheral neuropathy of the upper extremities, should be remanded for additional evidentiary development.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for VA examinations in connection to any nephrological disorder and his neurological disorders to determine the nature, extent and severity of the diabetic nephropathy and diabetic peripheral neuropathy.  The examinations were completed in July 2013 and copies of the VA examination reports have since been associated with the claims file.  The AMC subsequently readjudicated the claims by way of the July 2013 rating action and a July 2013 supplemental statement of the case (SSOC).  



FINDINGS OF FACT

1.  The Veteran's diabetic complications of diabetic nephropathy have been asymptomatic, with no constant or recurrent albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

2.  Diabetic complications of peripheral neuropathy in the right and left upper extremities have been manifested by no more than mild neurologic impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a separate (compensable) evaluation for diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7541 (2013).  

2.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8716 (2013).  

3.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8716 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

The current issues on appeal are complications arising from the Veteran's service-connected diabetes.  Through notice letters dated in May 2002 and July 2003, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim for diabetes mellitus.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via October 2006 and July 2008 letters.  Furthermore, in a May 2013 letter, the AMC provided notice concerning the evidence needed to establish a higher rating for the issues on appeal.  Although the October 2006, July 2008 and May 2013 letters were not sent prior to the initial adjudication of the Veteran's claims, he was provided adequate notice and he was provided time to respond with additional argument and evidence, which he did.  In addition, the Veteran's claim for a separate compensable rating for diabetic nephropathy was readjudicated in the July 2013 SSOC and a subsequent rating action was issued in July 2013 addressing the issue of entitlement to separate compensable ratings for peripheral neuropathy of the upper extremities.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as by an SOC or SSOC, is sufficient to cure a timing defect).  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the May 2002 and July 2003 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the May 2002 and July 2003 notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's current claims.  In July 2009, the RO contacted the Social Security Administration (SSA) National Records Center (NRC) and requested any records concerning any claim for disability benefits that may have been filed by the Veteran.  An August 2009 response from the SSA indicated that there were no medical records in their office pertaining to the Veteran and either the Veteran did not file for disability benefits, or he filed for disability benefits but no medical records were obtained.  Indeed, at no time has the Veteran or his representative referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service and post-service treatment records.

The Veteran has also been afforded VA examinations in February 2005, May 2009, August 2009, May 2011, and July 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and reflect that the examiners conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Diabetic Nephropathy

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  This requires analysis of the severity of any identified complication of diabetes in order to ascertain whether such complications are compensable.  Thus, the question before the Board is whether the Veteran is entitled to a separate compensable evaluation for diabetic nephropathy.  

Diabetic nephropathy is rated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013).  Under that diagnostic code, renal involvement in diabetes mellitus should be rated as renal dysfunction, as follows:

A noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2013).  

In this case, the Board finds that the weight of the evidence is against a grant of a separate compensable evaluation for nephropathy.  Review of the April 2000 hematology report is clear for any signs of granular and hyaline casts and lab results dated in March 2002 were clear for any abnormalities in the blood.  At the February 2005 VA examination, the examiner noted that the Veteran's last urinalysis in September 2004 was negative for protein.  Results from the Veteran's February 2005 urinalysis and microalbumin test were also shown to be normal and the VA examiner noted that the Veteran had no known history of nephropathy.  In August 2006, the Veteran presented at the Washington, DC VAMC with complaints of sudden dizziness upon arising out of bed.  On physical evaluation, the VA treatment provider observed no signs of edema, diabetic foot ulcers, cellulitis or inflammation in the Veteran's lower extremities.  Although liver function test results revealed evidence of albumin in the serum, the diagnostic test findings were absent any signs of hyaline and granular casts or red blood cells.  Urine testing at the January 2007 VA treatment visit was also clear for any signs of protein, with a creatine level of 0.9 mg/dL (normal is considered to be 0.5 to 1.6 mg/dL).  Furthermore, a January 2009 VA treatment report reflects that the Veteran's blood urea nitrogen (BUN) level was no higher than 19 g/dL (normal being 8 to 25 g/dL) and his creatine level no higher than 0.9 mg/dL.  

At the May 2009 VA examination, the Veteran did not exhibit any bladder or bowel impairment and findings from his urinalysis were shown to be normal.  However, the examiner did identify signs of what appeared to be diabetic kidney disease based on the level of microalbumin in the Veteran's urine, and diagnosed the Veteran with diabetic nephropathy.  Despite this diagnosis, the lab findings were absent any indications of hyaline and granular casts in the albumin and the Veteran's blood pressure readings were no worse than 108/82, 105/79 and 103/96.  The Veteran underwent a diabetic urine protein screening in June 2009, the findings of which revealed a somewhat elevated level of microalbumin in the urine similar to the May 2009 diagnostic findings.  However, even after reviewing these results, the August 2009 VA examiner did not diagnose the Veteran with diabetic nephropathy.  In addition, on physical examination, the Veteran's blood pressure readings were no worse than 120/80, and the examiner detected no signs of edema in the extremities.  

Pursuant to the May 2013 Board remand, the Veteran was afforded a VA genitourinary examination in July 2013, at which time the VA examiner evaluated the Veteran and reviewed his claims file.  Based on his review of the records, as well as his discussion with the Veteran, the VA examiner determined that the Veteran did not have a history of kidney disease.  The examiner further described the Veteran's kidney function as normal and observed no indications of renal dysfunction, urolithiasis, or urinary tract/kidney infection.  Physical examination of the Veteran was clear for any pertinent physical findings and upon reviewing the laboratory studies, the examiner noted that the Veteran's BUN level was 17 g/dL, his creatine level was 1.01 mg/dL, and the ratio of microalbumin to creatine was 14.2.  According to the examiner, in light of the Veteran's normal kidney function, the diagnostic tests which were clear for indications of albuminuria, and the lack of symptoms and signs of kidney problems, the Veteran did not have any renal disease and therefore no indications of diabetic nephropathy.  

Based on a complete review of the evidence of record, and considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a separate compensable rating for the Veteran's diabetic nephropathy is not warranted.  

In this regard, the pertinent evidence of record does not reflect that the Veteran has a current diagnosis of diabetic nephropathy, and if he in fact had diabetic nephropathy at one point, this disorder (as recounted above) has not been manifested by constant albumin or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling.  While the Board acknowledges documentation of elevated blood pressure readings, as reflected in the earlier VA treatment records, the Veteran had not been diagnosed with having diabetic nephropathy.  Indeed, the only evidence of record reflecting a diagnosis of diabetic nephropathy was the May 2009 VA examination report, and the Veteran's blood pressure readings at that time were shown to be no worse than 108/82, 105/79 and 103/96.  The Board acknowledges the August 2006 VA outpatient report wherein the VA physician attributed the Veteran's mild acute renal failure to "colume depletion and decreased perfusion."  Despite this assessment, the VA physician still did not diagnose the Veteran with having diabetic nephropathy.  Moreover, the Veteran's blood pressure reading on physical examination was 85/35 and his lab findings were clear for any signs of constant or recurring albumin with hyaline and granular casts or red blood cells.  In addition, a review of the treatment records and examination reports has consistently been clear for any signs of edema in the Veteran's extremities.  

Under these circumstances, the Board finds that the record presents no basis for assignment of a separate rating for nephropathy as a complication of service-connected diabetes mellitus.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

B.  Peripheral Neuropathy of the Upper Extremities 

Pursuant to the May 2013 remand, the Veteran was afforded another VA examination in July 2013, specifically to determine whether diabetic complications manifested by neurological impairment associated with the upper extremities, warranted separate compensable ratings.  At the July 2013 VA examination, the examiner diagnosed the Veteran with peripheral neuropathy of the upper extremities and related said condition to his diabetes.  Based on the evidence of record, the AOJ determined that the Veteran's peripheral neuropathy in the left and right upper extremities should be awarded separate 10 percent disability ratings each, effective July 13, 2013, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8716.  See July 2013 rating decision.  

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8716 (neuralgia). The rating criteria for all these Diagnostic Codes are as follows.  A rating of 10 percent is awarded for mild incomplete paralysis of the minor or major extremity.  A 20 percent rating is awarded for moderate incomplete paralysis of the minor extremity and 30 percent is awarded for the major extremity.  A 30 percent rating is awarded for severe incomplete paralysis of the minor extremity and 40 percent is awarded for the major extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened) and 60 percent is awarded for the major extremity.  

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

For the reasons that follow, the Board concludes that the Veteran is not entitled to initial evaluations in excess of 10 percent for peripheral neuropathy of the upper extremities.  

The record reflects the Veteran's complaints of numbness in his upper extremities.  While VA treatment records reflect a diagnosis of peripheral neuropathy as early as May 2000, and results from a June 2002 electromyography (EMG) of the lower extremities were suggestive of peripheral neuropathy, the earlier medical evidence of record does not reflect findings of peripheral neuropathy in the upper extremities.  Indeed, it was not until the February 2005 VA examination that the Veteran indicated that he had recently begun experiencing symptoms of numbness and tingling in his fingertips one year prior.  On physical examination, the Veteran's extremities were clear for any signs of clubbing, cyanosis or edema, his motor strength was shown to be 5/5 in the upper and lower extremities bilaterally, and his sensation was intact to light touch throughout.  Based on her evaluation of the Veteran, the VA examiner diagnosed him with peripheral neuropathy.  

At the August 2009 VA examination, the Veteran reported that the specific nerves involved and affected by his peripheral neuropathy included his legs and feet.  On examination, the motor status of the peripheral nerves was described as normal, but "[s]ensory exam [findings were] positive for decreased sensation distally compared to proximally at hands and feet by monofilament exam."  According to the examiner, the sensory status of the peripheral nerves was abnormal, sensory impairment was distributed to the affected groups of the upper and lower extremities, and the specific nerve involved was localized to the hands and feet bilaterally.  The examiner further observed no pain on motion, and noted that the Veteran's range of motion or function was not limited by pain, fatigue, weakness, or lack of endurance.  Based on her evaluation of the Veteran, the VA examiner diagnosed the Veteran with peripheral neuropathy.  

During a February 2010 VA neurological consultation, the Veteran reported to experience pain in his hands and feet as a result of his peripheral neuropathy.  On neurological evaluation, the Veteran's muscle tone was described as normal, his muscle bulk was shown to be equal, and his strength was shown to be 5/5 and equal bilaterally.  However, the treatment provider noted that the reflexes were "1-0+ bilateral" and the plantar reflexes were "downgoing bilateral[ly]."  In addition, the Veteran had decreased sensation to pinprick, temperature, vibration, and position sense in the feet and fingers.  

At a May 2011 VA examination, the VA examiner referenced vascular studies that took place in July 2010 and were clear for any evidence of peripheral arterial disease of the lower extremities.  However, he noted that the Veteran experienced loss of protective sensation in both forefeet and decreased sensation to pinprick, temperature, vibration, and position sense in the feet and fingers.  He also observed "[d]orsally contracted digits 2-5 bilaterally" and "deviation of hallux interphalangeal joint bilaterally."  

The Veteran was afforded a VA neurological evaluation in February 2012, at which time, the VA examiner diagnosed the Veteran with hyperalgesic peripheral sensory polyneuropathy that is at least as likely as not due to his diabetes mellitus, type II.  However, the physical examination predominantly focused on how the nerve impairment affected the Veteran's lower extremities, rather than the upper extremities.  As such, the Veteran was afforded a VA neurological examination in July 2013 to better understand the Veteran's current disability picture with regard to his upper extremity peripheral neuropathy.  

During this examination, the Veteran reported to experience a tingling sensation in his hands of two years duration, as well as a burning, itchy and scratchy sensation that disturbed his sleep pattern.  With regard to any associated symptoms, the VA examiner noted that the Veteran experienced paresthesia and/or dysesthesia in the right and left upper extremities that was moderate in severity.  On physical examination, the Veteran's motor strength was 5/5 during flexion and extension of the elbows, and during flexion and extension of the wrists bilaterally.  In addition, the Veteran's grip and pinch strength in the hands and fingers was 5/5 bilaterally, and the Veteran's deep tendon reflexes in the biceps, triceps and brachioradialis were 1+ bilaterally.  The examiner also noted that the Veteran's sensory function was normal to light touch, position sense, vibration and cold sensation.  According to the examiner, the Veteran's diabetic peripheral neuropathy in the right and left upper extremity is manifested by incomplete paralysis of the radial, median and ulnar nerves that is mild in severity.  

Based on the Veteran's assertions during his VA examinations and treatment visits, he experiences pain as well as a burning, tingling and numbing sensation in his upper extremities - symptoms that affect his ability to sleep.  However, while it is clear that there is numbness in the Veteran's upper extremities, the record was absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting or atrophy in the upper extremities, and has consistently shown the Veteran's motor strength in the upper extremities to be 5/5.  In addition, the Veteran's coordination has been described as normal, and, for the most part, his sensory function has been described as intact to light touch, vibration, and position sense.  Furthermore, the August 2009 VA examiner noted that the Veteran's nerve impairment did not affect his joints, as these joints demonstrated full range of motion against both strong resistance and gravity.  

In short, the aforementioned medical findings reveal little functional impairment of the upper extremities as a result of the service-connected peripheral neuropathy.  Based on the evidence of record, the medical evidence suggests a disability that is no more than "mild," which is precisely the criterion for the assignment of a 10 percent rating under Diagnostic Code 8716.  That is, the Veteran's current symptoms are more sensory and do no surpass the "average" or "medium" range and are best described as mild, thus warranting the 10 percent rating, but no more.  The Board finds that the Veteran's symptoms, alone, do not constitute evidence which is sufficient to characterize the peripheral neuropathy of the right or left upper extremity as moderate.  In this regard, the Board acknowledges the Veteran's complaints of ongoing pain and numbness in his upper extremities.  However, based upon the evidence, the Board finds that the initial assignment of a 10 percent rating for each upper extremity is proper.  The Veteran's subjective complaints of decreased sensation and numbness in his bilateral upper extremities, coupled with the objective findings of only decreased, but not absent reflexes, as well as normal muscle function, physical appearance, and temperature are indicative of no more than mild neurologic impairment.  In addition, although there is evidence of decreased sensation to light touch and pain, the evidence does not reflect a moderate degree of functional impairment from peripheral neuropathy, in either upper extremity.  In the absence of more severe neurologic impairment, the criteria for higher ratings are not met as it relates to either the left or right upper extremity.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his upper extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, the Board finds that the criteria for ratings in excess of 10 percent for peripheral neuropathy of the right and left upper extremities have not been met.  Thus, the Veteran is not eligible for a higher rating under Diagnostic Code 8716, as there is no evidence of even moderate incomplete paralysis of either upper extremity.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, the very symptoms the Veteran has reported and have been found on examinations are those contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a separate compensable rating for diabetic nephropathy is denied.  

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


